


Galena Letterhead
4640 S.W. Macadam Avenue
Suite 270
Portland, Oregon 97239
__, 2014


[Addressee]
Re:    Advancement and Undertaking
Dear [Addressee]:
As you know, the Board of Directors of Galena Biopharma, Inc. (the “Company”)
has established a Special Committee to conduct an investigation relating to,
inter alia, the Company’s retention of The DreamTeam Group for marketing
services and the sale of Company stock by you and certain of its other officers
and directors (the “Internal Investigation”). You are also aware that you,
together with other officers and directors of Galena, have been named as
defendants in one or more complaints filed in the lawsuits described in the
attached Schedule of Claims. The Company is also responding to one or more
subpoena from the Securities and Exchange Commission regarding matters raised by
the complaints (the “Civil and Regulatory matters”).
The Company and the Special Committee understand that you have engaged [Name of
Addressee's counsel] in connection with these matters in connection with this
Internal Investigation, as well as to serve as well as “shadow counsel” in the
referenced Civil and Regulatory matters. It is understood that [Addressee’s]
role as “shadow counsel” may change and that he may have to enter an appearance
on your behalf as the Civil and Regulatory matters evolve. You have requested
that the Company advance the fees and costs incurred by you in connection with
[Addressee’s] representation of you in the Internal Investigation, as well as in
the Civil and Regulatory matters (or any other related matters) under Article
VII of the Amended and Restated Certificate of Incorporation of the Company
(formerly RXI Pharmaceuticals Corporation) (“Article VII”) and Section 145 of
the Delaware General Corporation Law (“DGCL”). You understand that, under
Article VII and the DGCL, you are entitled to request indemnification for all
and advancement of reasonable expenses in connection with these claims and
proceedings and any new, related, or follow-on claims, investigations, or
proceedings, subject to the conditions set forth below, and that the Company is
permitted to indemnify you or to advance your expenses as provided in Article
VII and in Section 145 of the DGCL.



- .

--------------------------------------------------------------------------------

[Addressee]
___, 2014
Page 2



The Special Committee has approved your advancement request on the conditions
that:
(a)The fees and costs shall actually and reasonably be incurred by you in
connection with the Internal Investigation and the Civil and Regulatory matters
described above. To the extent the fees and costs are applied to the applicable
retention amount or reimbursed under the Company’s director and officer
liability insurance policies (the “D&O Policies”), they will be irrevocably
presumed to be “reasonable” for this purpose.
(b)    You agree that, once the standard retention under the applicable D&O
policies is reached and satisfied (as agreed by the insurer(s)), you will look
in the first instance to the D&O insurers for payment of fees and costs. You do
not waive any right at any point to seek to require advancement and
indemnification from the Company, should and to the extent that the D&O Insurers
ultimately refuse to pay your fees and costs, and without prejudice to any
rights you may have under Article VII, the DGCL, or under the applicable D&O
Policies. You understand that the Company does not waive any right at any point
to deny such advancement and indemnification, and without prejudice to any
rights it may have under Article VII or the DGCL.
(c)    In any event, you hereby undertake to repay all fees and costs so
advanced to the extent that it shall ultimately be determined that you are not
entitled to be indemnified by the Company under Article VII or the DGCL.
Nothing in this letter shall constitute a waiver of any of your rights, or the
rights of the Company, under the D&O Policies, Article VII, or otherwise. In
addition, nothing in this letter shall constitute a waiver of any of the rights
of you or the insurers under the D&O Policies, including, but not limited to any
primary or Side A coverage.
This letter, together with Article VII, constitutes the entire understanding and
agreement among you and the Company with respect to the subject matter of this
letter and supersedes any prior or contemporaneous understandings and agreements
regarding the same subject matter.
Please acknowledge your agreement to, and acceptance of, the foregoing
arrangements by executing and returning a copy of this letter.
Very truly yours,






[Authorized Officer]
AGREED TO AND ACCEPTED:


 
   
[Addressee]


 



cc:    


